Citation Nr: 0828268	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from March 1966 to January 1970, to include a tour of 
duty in Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to TDIU.  The New York, New York, RO 
has maintained jurisdiction over the claim.

The veteran testified at a May 2008 personal hearing before 
the undersigned Veterans Law Judge held via videoconference 
between the New York RO and the VA Medical Center (VAMC) in 
Albany, New York.


FINDINGS OF FACT

1.  The veteran is service connected for post traumatic 
stress disorder (PTSD) rated 50 percent disabling, type II 
diabetes mellitus rated 40 percent disabling, left leg 
peripheral neuropathy rated 10 percent disabling, tinnitus 
rated 10 percent disabling, bilateral sensorineural hearing 
loss rated 0 percent, and erectile dysfunction rated 0 
percent;  his combined service connected evaluation is 80 
percent.

2.  The veteran is unable to obtain or retain substantially 
gainful employment due to his service connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The veteran in this 
instance is rated a combined 80 percent disabled from service 
connected disabilities, and both PTSD and diabetes mellitus 
are rated at least 40 percent disabling.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment is not considered substantially gainful.  
38 C.F.R. § 4.16(a)

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the veteran is service connected for post traumatic 
stress disorder (PTSD) rated 50 percent disabling, type II 
diabetes mellitus rated 40 percent disabling, left leg 
peripheral neuropathy rated 10 percent disabling, tinnitus 
rated 10 percent disabling, bilateral sensorineural hearing 
loss rated 0 percent disabling, and erectile dysfunction 
rated 0 percent disabling.  As was noted above, the veteran 
meets the minimum schedular eligibility requirements under 
38 C.F.R. § 4.16.

The veteran has several additional, nonservice connected 
disabilities, including a cervical spine disability, a lumbar 
spine disability, hypertension, and sleep apnea.

A review of the medical evidence of record reveals that 
although the nonservice connected disabilities (in particular 
the spine impairments) have a substantial impact upon the 
veteran's occupational capacity, and may in fact have caused 
his retirement, his service connected disabilities alone are 
sufficient to prevent him from obtaining or retaining 
substantially gainful employment.

PTSD, rated 50 percent disabling, has rendered the veteran 
irritable and moody.  He was easily frustrated, and reported 
that he had a history of trouble getting along with people at 
work.  He occasionally has panic attacks, and avoids crowds.  
His energy level is low, and he often feels worthless and 
hopeless.  He reports having nightmares and flashbacks about 
Vietnam.  At night he has trouble sleeping, and when he wakes 
he patrols the house and checks the locks on doors and 
windows.  During the May 2008 hearing, the veteran stated 
that he had grown more depressed since his retirement, and 
had suicidal thoughts.  He reported mood swings and attempts 
to regulate his mood with medication.  These attempts were 
not entirely successful, as he had frequent emotional 
collapses.  Examining doctors noted that over the past 
several years the veteran had required a large increase in 
the number of medications he was taking, and there were side 
effects.  Weight gain was one, and the veteran reported a 
"woozy" feeling in the mornings.  The veteran's treating VA 
doctor, Dr. AFM, opined in April 2008 that due to the 
severity of PTSD and associated depression, the veteran was 
unemployable.  The Board finds that PTSD and associated 
symptoms, including the side effects of medication, would 
interfere with the veteran's ability to perform even 
sedentary job functions.  He cannot consistently work with 
people, and his motivation and mood disturbances make him 
unreliable even in situations where he could work 
independently.

Further, service connected disabilities limit the veteran's 
physical capacities, eliminating the possibility of 
performing manual labor even if psychologically capable.  Due 
to diabetes, the veteran grows tired easily and can work at 
even minor physical tasks, such as doing dishes or light yard 
work, for only short stretches.  He also reported at the may 
2008 hearing that his blood sugar needs very regular 
monitoring, an allegation supported by VA treatment records, 
which show diabetic control was not established until the 
veteran could be regularly monitored by his newly retired 
wife.

Due to the physical and mental impairments imposed solely by 
service connected disabilities, the veteran is shown to be 
unable to obtain or retain substantially gainful employment, 
and the claim must be granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


